DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
This Office Action is in response to the amendment filed on 01/20/22.  Examiner acknowledged that claims 1-20, 22 are canceled; claims 21 and 23-26 are amended; claims 32-41 are new.  Currently, claims 21 and 23-41 are pending.  The claims have been considered and after a comprehensive search of the prior art, the claims as amended are allowable.
The information disclosure statement (IDS) submitted on 01/20/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance of the claims 21 and 23-41 are due to the inclusion of the following limitations after a comprehensive search of the prior art:
"…receive, from the sensor, a second sensor signal indicating a brightness of the environment of the lighting device during a second time interval during which the plurality LEDs are switched off, wherein the second time interval coincides with a zero-crossing of a line voltage supplied to the lighting device…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 21, (claims 27-31 are allowed as being dependent on claim 21).
"…receive, from the sensor, a second sensor signal indicating a brightness of the environment of the lighting device during a second time interval during which the plurality LEDs are switched off, wherein a switching off of the plurality LEDs during the second time interval is imperceptible to a human eye…" and in combination with the 
"…wherein determining that the lighting device should be replaced comprises: determining, based on the first sensor signal and the second sensor signal, an efficiency of the lighting device, determining that the efficiency of the lighting device is less than a threshold value, and responsive to determining that the efficiency of the lighting device is less than the threshold value, determining that the lighting device should be replaced…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 24, (claims 34-35 are allowed as being dependent on claim 24).
"…receive, from the sensor, a third sensor signal indicating a brightness of the environment of the lighting device during a third time interval during which the plurality LEDs are switched on, wherein the third time interval is prior to the first time interval…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 25, (claims 36-38 are allowed as being dependent on claim 25).
"…wherein the first time interval corresponds to a first time of day on a first date, and wherein the second time interval corresponds to the first time of day on a second date different from the first date…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 26, (claims 39-41 are allowed as being dependent on claim 26).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Young (2006/0028155).
Young discloses a light fixture with controller for outputting an indicator when LED needs to be changed.  However, Young fails to disclose receive, from the sensor, a second sensor signal indicating a brightness of the environment of the lighting device during a second time interval during which the plurality LEDs are switched off, wherein the second time interval coincides with a zero-crossing of a line voltage supplied to the lighting device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.